Title: To Thomas Jefferson from Claude Alexandre Ruelle, 31 July 1807
From: Ruelle, Claude Alexandre
To: Jefferson, Thomas


                        
                            Monsieur
                     
                            A Paris le 31 Juillet 1807.
                        
                        Je vois bien que les événemens qui ont menaçé la tranquillité de votre Patrie vous ont empêché de présenter
                            au Congrès l’hommage de mon Contrat National. je conçois d’ailleurs qu’un Ouvrage de cette nature demande une attention
                            presque exclusive. Cependant il ne peut pas vous être échappé, apres une simple lecture, que l’indépendance des Colonies
                            Européennes, à laquelle le Commerce des Etats-unis a un si grand intérêt, et que l’humanité réclame aussi si vivement,
                            s’opérerait bien plus vîte et bien plus sûrement en vertu de ma Constitution que par tout autre moyen; Et c’est ce qui me
                            fait d’autant plus désirer que le Congrès en ait communication. Enfin, Monsieur, je me recommande de nouveau pour cela aux
                            vües liberales dont je sais que Vous êtes animé.
                        Permettés moi à cette occasion de mettre sous vos yeux une Page contenant les principaux apperçus de cette
                            Constitution, souhaitant même qu’elle soit plaçée a la suite du Discours d’Introduction.
                  
                        Ayant copié le plus souvent de mémoire la nouvelle et derniere Rédaction que j’ai eu l’honneur de vous
                            adresser, le 1er. août 1806, je crains d’avoir oublié dans cette Copie certains points qui sont en renvois sur ma Minute;
                            et en conséquence je vous supplie de vouloir bien le faire vérifier, d’apres la note que je joins ici.
                        Permettés moi enfin, Monsieur, je vous prie, de me référer a mes lettres des 1er. aout et 2 Septembre 1806,
                            comme aussi de vous renouveller l’assûrance de la haute et respectueuse considération avec la quelle j’ai l’honneur
                            d’être, Monsieur Votre très humble et très obéissant Serviteur
                        
                            Ruelle
                            
                            Rüe des Moineaux, No. 10,
                            Butte des Moulins
                        
                    